About Us                                                                                                                 Page 1 of 2



   $5 Dollar Flat-Rate Shipping*


                                                             BOOKS        BIBLES         COURSES         CALENDARS           KIDS




   The Publishers You Can Trust with Your Faith


   TAN Books was founded in 1967. Since its founding, it has been committed to the preservation and promotion of the spiritual, theo
   liturgical traditions of the Roman Catholic Church. TAN Books publishes over 500 titles on Thomistic theology, traditional devotion
   history, lives of the saints, educational resources, and more.

   Saint Benedict Press since its founding in 2008, has published Catholic Bibles, parish programs, literature and prayer books reflec
   Catholic worldview. We are the only publisher of all three major English translations of the Catholic Bible: the Douay-Rheims, RSV
   Our parish programs are present in more than 1,500 parishes across the country.


   Catholic Courses shares the riches of our Catholic intellectual heritage through audio and video lectures presented by the best mi
   Courses are offered in six categories--History, Philosophy, Scripture, Literature, Saints, and Theology. God made us for the intellect
   an inborn hunger for truth. Satisfy that hunger with Catholic Courses and Learn More.


   Catholic Scripture Study International was founded in 2003 and publishes more than 30 Bible and faith-related study programs. C
   authored by well-known Bible scholars - such as Dr. Scott Hahn, Steve Ray, Mike Aquilina and Mark Shea - and are led in hundred
   universities, and organizations across the country.


   Confraternity of the Precious Blood was founded in 1890, dedicated to supporting the historic Monastery of the Precious Blood in
   the religious sisters who call it home. Specializing in publishing pocket devotionals, the Confraternity has brought millions of cop
   titles, including My Daily Bread, My Way of Life, and My Imitation of Christ, into Catholic parishes and homes.


   Neumann Press named after Saint John Neumann, was founded in 1981 with the goal of reviving long-lost Catholic titles with bea
   excellent content. We publish vintage children's books and new editions of favorite out-of-print readers, history books, novels and
   school through high school. 


   American Chesterton Society ACS Books is the publishing division of The American Chesterton Society. It’s objective. is to print b
   the tradition of the English writer, G.K. Chesterton with a broad scope covering faith topics, current events, fiction, and biographie
   Books was named the Official Publisher of ACS Books.



        IMPRINT

          American Chesterton Society


          Basilica Press


          Catholic Courses


          Catholic Scripture Study International


          Confraternity of the Precious Blood


          Neumann Press


          Saint Benedict Press


          TAN Books




       Case 3:16-cv-00695-FDW-DCK Document 94-23 Filed 11/14/18 Page 1 of 2
https://www.tanbooks.com/index.php/about-us/                                                                             11/07/2018
About Us                                                                                                                 Page 2 of 2



    $5 Dollar Flat-Rate Shipping*


                 Find Us on Facebook
                                                           SIGN UP FOR NEWS AND OFFERS
                TAN Books
                                                           Make sure you dont miss interesting happenings by joining our newsletter
                                                           program.

                 Follow Us on Twitter
                @TANBooks
                                                           IMPRINTS                       INFORMATION                    MY ACCOUN

                                                           Catholic Courses               About Us                       Sign In
                 Satisfaction Guaranteed
                                                           CSS International              Catalog Request                View Cart
                Returns & Exchanges
                                                           Confraternity                  Shipping Rates                 My Wishlist

                                                           Neumann Press                  Privacy Policy                 Check out

                                                           Saint Benedict Press           Search Terms                   Track My Orde

                                                           TAN Books                      Return Policy                  Contact us

                                                                                          eBook Instructions

                                                                                          Site Map



   © 2018 Saint Benedict Press LLC. All Rights Reserved.




       Case 3:16-cv-00695-FDW-DCK Document 94-23 Filed 11/14/18 Page 2 of 2
https://www.tanbooks.com/index.php/about-us/                                                                            11/07/2018
